—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered March 14, 1995, convicting him of grand larceny in the third degree, defrauding the government, criminal possession of a forged instrument in the second degree (28 counts), and offering a false instrument for filing in the first degree (17 counts), after a non-jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Several of the defendant’s claims regarding the purported insufficiency of the evidence underlying all of the counts of which he was charged and convicted are unpreserved for appellate review as a matter of law (see, CPL 470.05 [2]; People v Johnson, 185 AD2d 247; see also, People v Gray, 86 NY2d 10, 19-21; People v Bynum, 70 NY2d 858). In any event, upon our review of all of the charges and viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Santucci, Altman and McGinity, JJ., concur.